                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

BARBARA JANE FRECK, GLORIA                         )
ROBISON, JALEEZA OWENS, and LYNN                   )
MUSERELLI, individually and on behalf of           )
all others similarly situated,                     )
                                                   )
                         Plaintiffs,               )    Case No. 4:20-cv-00043-BCW
                                                   )
         v.                                        )
                                                   )
CERNER CORPORATION, et al.,                        )
                                                   )
                         Defendants.               )




                                           EXHIBIT 1:
                                         UNDERTAKING

                The undersigned, whose assistance is required in the preparation or trial of the

Litigation, declares and states as follows:

                1.      I have read the attached Stipulation And Order, understand its contents

and hereby agree to comply therewith and to be bound thereby.

                2.      I agree not to use such Confidential Information for any purpose other

than assisting in this Litigation.

                3.      I agree to promptly return to counsel for the party that retained me all

Confidential Information and all copies of same at the conclusion of this Litigation.

                4.      I acknowledge that failure on my part to comply with the provisions of the

Stipulation And Order may be punishable by contempt of court and may render me liable to any

party, person or entity damaged thereby.




        Case 4:20-cv-00043-BCW Document 33-1 Filed 04/15/20 Page 1 of 2
               5.     I consent to the jurisdiction of the United States District Court for the

Western District of Missouri Western Division for the purposes of enforcement of the Stipulation

And Order.

               6.     I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed on:

Name:                                         (print or type)

Signature:




                                     2
        Case 4:20-cv-00043-BCW Document 33-1 Filed 04/15/20 Page 2 of 2
